Citation Nr: 1609869	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-11 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left varicocele, status post surgery with scar.

2.  Entitlement to an effective date prior to January 31, 2012 for the grant of service connection for a left varicocele, to include whether January 1991 and February 2008 decisions denying service connection for a left varicocele constituted clear  and unmistakable error.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1984 and from April 1993 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that in the subsequent Statement of the Case, the RO included in the adjudication of entitlement to an earlier effective date for a left varicocele the question of whether previous denials of the claim for service connection for that condition had constituted clear and unmistakable error (CUE).

In October 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In a July 2015 rating decision, the RO increased the initial rating for the Veteran's service-connected left varicocele to 10 percent.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period under review, the Veteran's left varicocele has been manifested by pain, numbness, and swelling; it has not resulted in recurrent symptomatic infection requiring drainage, frequent hospitalization, or continuous intensive management; renal or urinary symptoms have not been shown; the surgical scar, which does not exceed an area of 39 square centimeters, has not been painful or unstable.

2.  The unappealed January 1991 and February 2008 rating decisions that denied service connection for a left varicocele were supported by the evidence of record and applicable law at the time the decisions were rendered.

3.  There is no undebatable error of fact or law in the January 1991 and February 2008 rating decisions that would change the outcome regarding the denial of service connection for a left varicocele.

4.  The Veteran's most recent request to reopen his claim for service connection for a left varicocele was received by VA on January 31, 2012.

5.  The most probative evidence is against the finding that the Veteran suffers from bilateral hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a left varicocele, status post surgery with scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8530 (2015).

2.  The January 1991 and February 2008 rating decisions denying entitlement to service connection for a left varicocele did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

3.  The criteria for an effective date prior to January 31, 2012, for the grant of service connection for a left varicocele have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has directed that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Thus, this section addresses the remaining issues on appeal.

Under the VCAA, VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Regarding the duty to notify, the Veteran's claims of entitlement to an increased initial rating and an earlier effective date for his left varicocele arise from his disagreement with the rating and effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Turning to the claim for service connection for bilateral hearing loss, the notice requirements of the VCAA require VA to notify a claimant of what information     or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in March 2012.

Concerning the duty to assist, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records (STRs) and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and testimony regarding his past and present symptoms, their onset, and  his treatment history was obtained.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board notes, however, that in determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 (1992) (en banc); see also Yates v. West, 213 F.3d 1372 (2000).

Increased Initial Rating for Left Varicocele

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury to which not only the functions affected, but also the anatomical location and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

By way of history, service connection for a left varicocele was granted in a May 2012 rating decision.  The RO rated the condition analogously to varicose veins, and assigned a noncompensable evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7599-7120.  In July 2015, the RO issued a decision in which it changed the code used to rate the Veteran's left varicocele, assigning a 10 percent rating under Diagnostic Code 8530, paralysis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a.  The Veteran has asserted both that he is entitled to a higher evaluation under the diagnostic code currently assigned, and that the symptoms caused by his ilio-inguinal nerve should be separately rated.

Following review of the evidence of record, the Board finds that a higher rating or separate rating for the Veteran's service-connected left varicocele is not warranted at any point during the time period under review.

As an initial matter, the Board notes the Veteran is already separately rated for left testicular atrophy.  Thus, symptomatology associated with that disability may not be considered in evaluating his left varicocele.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Furthermore, under Diagnostic Code 8530, a maximum 10 percent rating is warranted for severe to complete paralysis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a.  As the Veteran is already in receipt of the maximum rating, the question becomes whether a higher rating is warranted under any other diagnostic code.

The Board has initially considered whether a rating under Diagnostic Code 7525, chronic epididymo-orchitis, would be more favorable for the Veteran.  38 C.F.R. § 4.115b.  That code states that chronic epididymo-orchitis should be rated under the criteria for urinary tract infection, which provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  A 30 percent rating is warranted if the condition is manifested by recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

The Veteran has credibly described pain and swelling in connection with his varicocele and a January 2015 VA examination report documented an abnormal epididymis in the form of tenderness to palpation and thickening of the spermatic cord.  However, the evidence does not reflect that he has recurrent symptomatic infections requiring drainage, or that he has required frequent hospitalization or continuous intensive management of the varicocele such that a rating higher than  10 percent under Diagnostic Code 7525 would be warranted.  Indeed, the Veteran indicated during the January 2015 VA examination and a December 2013 VA examination that he did not receive medical treatment for the pain and swelling   and took only over-the-counter medication to relieve the pain.  He reiterated those descriptions of how he treats his symptoms during his Board hearing.

The Board further finds that other codes pertaining to the kidneys, bladder, and urethra are not relevant, as the Veteran has denied during VA examination, and the medical evidence does not otherwise show, involvement of his kidneys, bladder, and urethra associated with his left varicocele.  See 38 C.F.R. §4.115b, Diagnostic Codes 7500-7519.  Additionally, the Veteran's penis was noted to be normal during his VA examinations, and, although he has reported pain during intercourse and at times with ejaculation, he has denied erectile dysfunction.  Thus, a higher evaluation under diagnostic code 7520 (removal of half or more of the penis), 7521 (penis removal     of glans), or 7522 (penis deformity with loss of erectile power), is not appropriate.  The Board also notes that the Veteran is already in receipt of special monthly compensation (SMC) under 38 C.F.R. § 3.350 for loss of use of a creative organ based on atrophy of his left testicle.

The Board has also considered whether a separate rating for the surgical scar associated with the 1990 inguinal ligation of the Veteran's varicocele is warranted.  However, the Veteran has not indicated that his scar is painful or unstable, it was not noted to be so during his VA examinations, and it does not exceed an area of 39 square centimeters.  Accordingly, a separate rating is not warranted on that basis.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 7805.

Finally, regarding the Veteran's assertion that he should receive a separate rating for his varicocele under Diagnostic Code 7120 for varicose veins, the Board finds that such a rating is not appropriate.  As already stated, unlisted conditions are to   be rated under diagnostic codes where not only the functions affected, but also the anatomical location and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  The Board acknowledges that the December 2013 VA examiner stated that a varicocele is created by essentially the same process that leads to varicose veins.  However, the functions, location, and symptomatology addressed by Diagnostic Code 7120 are not more closely analogous to the Veteran's condition than are      the functions, location, and symptomatology addressed by the diagnostic codes currently in place.  Indeed, although the December 2013 VA examiner equated the Veteran's varicocele to a varicose vein, she did not report any of the symptoms of varicose veins described in the rating criteria.  

Moreover, the 2015 VA examiner explicitly stated that none of the items in the Artery and Vein Conditions Disability Benefits Questionnaire (DBQ) related to the Veteran's varicocele disability or residuals, and proceeded to evaluate the condition using several other DBQs, including the questionnaires for the male reproductive system, peripheral nerves, and scars.  Furthermore, the Veteran has not asserted that he has edema or fatigue in his legs, nor does the evidence show that his varicocele causes swelling, of any type, in his legs.  The language of 38 C.F.R. § 4.20 does not support the practice of substituting symptoms attributable to a disability, such as a varicocele, that affects both different functions and a different anatomical location than a rated condition into the rating criteria for the rated condition, then deeming the two conditions closely analogous as a result.  Indeed, the language suggests that such action should be avoided, especially where, as here, more closely analogous diagnostic codes are available.  In short, as Diagnostic Code 7120 contemplates a different anatomical location and different symptomatology than the location of  and the symptoms caused by the Veteran's varicocele, the Board disagrees with his assertion that a higher or separate rating is warranted under that code, and finds that the diagnostic codes currently assigned are appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) ((holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).

In making these determinations, the Board has considered the Veteran's assertions regarding the severity of the symptoms he has experienced as a result of his varicocele, including pain, numbness, and swelling, as well as the effects his varicocele has on his activities, including the additional pain he experiences      when engaging in intercourse, standing, and lifting repetitively, in determining     the appropriate disability evaluation.  However, the Board finds that the clinical evidence of record is of the greatest probative value as to his level of impairment.  As the Veteran is in receipt of the maximum rating assignable under Diagnostic Code 8530 and the evidence of record does not document symptoms that support a higher rating or separate rating under any other diagnostic code, there is no factual basis on which to award a rating in excess of 10 percent at any point during the period under review.

The Board has also considered whether the Veteran's service-connected varicocele presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning     capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here,    the rating criteria considered adequately describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, to the extent the Veteran may assert that the swelling or any other symptom he experiences is not contemplated by the rating criteria, the case does not present indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, to satisfy the second part of the Thun test.  Indeed, the Veteran reported during both his 2013 and 2015 VA examinations that he is employed, and indicated during the 2015 examination that he has not had to miss work due to his varicocele.  There is also no objective evidence of, and the Veteran has not reported, frequent hospitalization for his varicocele.  See Thun, 22 Vet. App. at 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, as the Veteran has not asserted that his varicocele renders him unemployable, and as the record indicates he has been employed throughout         the claim period, a claim for a total rating based on unemployability due to a varicocele has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

CUE

The Veteran contends that January 1991 and February 2008 denials of his claim for service connection for a left varicocele constituted CUE, because he did not receive a VA examination in connection with the February 2008 decision, because he was not made aware that he had the right to appeal the 1991 and 2008 rating decisions, because those decisions did not consider all of the evidence, and because they did not include adequate reasons and bases for the denials.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1990), (2007).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (1990), (2007).  

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. § 7105 (West 2014).  Here, the Veteran did not appeal the 1991 and 2008 decisions, nor was new and material evidence submitted during the appeal period.  Accordingly, those decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.202, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Court has established a three-prong test: (1) either the correct facts, as they were known at   the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell, 3 Vet. App. at 313-14.

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

For the reasons that follow, the Board finds that the Veteran's arguments do not establish that outcome-determinative error exists in the 1991 and 2008 rating decisions.

First, although the Veteran has asserted that VA's failure to provide him with information regarding his ability to appeal the denials of his claim in 1991 and     2008 constitutes CUE, the record includes copies of notice letters, dated January 23, 1991 and February 28, 2008, that inform him of the denials and reference his right    to appeal, to included enclosed appellate rights.  Significantly, the Veteran has not argued that he did not receive notice of the denials, only that he was not informed that he could appeal.  Regardless, to the extent he is asserting that he was not provided the appellate rights, both notice letters mentioned he had appeal rights and referenced VA Form 1-4107 (1991) or VA Form 4107 (2008) as enclosures.  Under the presumption of regularity, it is presumed that those forms, which provide appellate rights, were enclosed with the notice letter.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  In short, other than the Veteran's implication that such was provided, there is no evidence indicating that appellate rights were not provided with the 1991 and 2008 notice letters.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (a statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity). 

Next, regarding the Veteran's assertion that "the VA failed to abide by the Veterans Claims Assistance Act of 2000" by not affording him a VA examination prior to the 2008 adjudication of his claim, as already discussed, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Cook, 318 F.3d 1334.  The Veteran's assertion that he thought he did not have grounds to appeal because he was not informed of what evidence would be needed to substantiate his claim must fail for the same reason.

Finally, the Veteran has also asserted that the 1991 and 2008 rating decisions failed to consider all of the evidence and did not provide adequate reasons for the denials.  The Board notes at the outset that the Veteran seems to be suggesting that the RO did not properly consider any piece of evidence that was not mentioned explicitly in its rating decisions.  However, in Gonzales v. West, 218 F.3d. 1378, 1381 (Fed. Cir. 2000), the Federal Circuit held that 38 C.F.R. § 3.303(a) does not require that a rating decision discuss each piece of evidence, only that it consider all of the evidence.  More to the point, however, the Veteran's elaboration on those assertions makes clear that he is actually taking issue with how the evidence of record was weighed.  In that regard, the Veteran has argued that notations of "rupture/hernia" on in-service medical history reports during the 1980s, and a June 1984 report of pain and a possible hernia, are incompatible with the RO's finding, in its 1991 and 2008 decisions, that a varicocele was not diagnosed until 1990.  However, in its January 1991 decision, the RO noted the Veteran's report of a history of a left herniorrhaphy during his March 1982 entrance examination, as well as his report   of left testicular pain in June 1984, but found that there was no evidence of a varicocele until the Veteran was examined for active duty for training in August 1990.  

In its February 2008 decision, the RO again found that the Veteran's varicocele was not diagnosed until 1990.  Review of the Veteran's STRs confirms that a varicocele was not, as the RO noted, diagnosed until 1990.  Indeed, when putting forth these arguments, the Veteran himself acknowledges that "the physicals do not mention a varicocele," but proceeds to explain why the evidence dated prior to the diagnosis demonstrates that he did, in fact, have an undiagnosed varicocele.  In short, his assertions regarding the RO's failure to consider all of the evidence or provide adequate reasons for the decisions amount to a disagreement with its conclusion  that a varicocele was not incurred during his period of service from 1982 to 1984.  The Court has held that simply to claim that previous adjudications had improperly weighed the evidence "'can never rise to the stringent definition of CUE.'"  See Damrel, 6 Vet. App. at 246, citing Fugo, 6 Vet. App. at 44.

In summary, all of the Veteran's allegations regarding CUE in the 1991 and      2008 rating decisions are disagreements with how the evidence was weighed or disagreements with how VA developed the record.  However, the determinative question at this stage is not whether it would have been reasonable for an adjudicator to have granted service connection for the Veteran's varicocele in   1991 or 2008.  Rather, the question is whether, given the law extant at the time    and the evidence then of record, it is undebatable that a different result should have ensued.  Here, for the reasons already stated, the Board must answer that question  in the negative.  Accordingly, the Board finds that the January 1991 and February 2008 decisions were not clearly and unmistakably erroneous based on the errors alleged by the Veteran, and the appeal is denied.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a).

Earlier Effective Date 

The Board next turns to the Veteran's assertion that he is entitled to an earlier effective date for his service-connected left varicocele.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

As already discussed, the Veteran's claim for service connection for a left varicocele was initially denied in a January 1991 rating decision, and was subsequently denied in a February 2008 rating decision.  After review of the record, the Board finds that the Veteran is not entitled to an effective date earlier than January 31, 2012.

Final decisions can be revised in only two ways.  First, they can be reopened upon submission of new and material evidence.  Because the effective date for a grant based on new and material evidence can be no earlier than the date of application   to reopen, reopening based on new and material evidence can never result in an earlier effective date.  38 U.S.C.A. § 5110(a) (West 2014); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  The second route to an earlier effective   date is through a successful claim of clear and unmistakable error (CUE) in a    prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2015).  As already discussed, however, the Board finds that CUE in the prior rating decisions has not been established.

The Board acknowledges the Veteran's assertion that a specific STR documenting "pain, possible hernia" during a June 1984 examination at a small clinic in Erlangen, Germany was missing from the record at the time of the initial 1991 rating decision.  However, that rating decision specifically references the record the Veteran has described.  Review of the STRs confirms that a 1984 record described by the RO as documenting treatment for "left testicular pain on June 26, 1984," was created in connection with an examination conducted in Erlangen, documents a chief complaint of "possible hernia," and describes a one-week history of pain.  In any event, all available STRs were associated with the claims file at the time of the 2008 rating decision, and the Veteran does not contend otherwise.

In short, the RO concluded that January 31, 2012 was the appropriate effective date for the grant of service connection for a left varicocele, because that was the date  on which the Veteran's most recent claim to reopen that issue was received.  The February 2008 rating decision denying service connection for a left varicocele became final when the Veteran did not timely submit a notice of disagreement with that decision or submit new and material evidence during the appeal period.  No correspondence or any other document that could be construed as a claim for service connection for a left varicocele was received by the RO after the February 2008 decision became final and prior to the Veteran's January 31, 2012 claim to reopen, nor was new and material evidence submitted during the appellate period  of the February 2008 decision.  As the effective date for an award of compensation for a reopened claim shall be no earlier than the date of receipt of the claim in the absence of CUE in a prior decision, the appropriate effective date for the grant of service connection for the Veteran's left varicocele is January 31, 2012.


Service Connection for Bilateral Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

After review of the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted, as a current hearing loss disability has not been shown.

The audiograms included in the Veteran's STRs do not document hearing loss      for VA purposes in either ear.  Similarly, hearing loss for VA purposes was not documented by the Veteran's only post-service audiogram, performed during a March 2012 VA examination.  During that examination, the Veteran described in-service noise exposure in the form of weapons fire.  Audiological testing showed pure tone air conduction thresholds of 20, 15, 20, 25, and 25 decibels in the right ear, and 20, 10, 20, 20, and 20 decibels in the left ear, at 500, 1000, 2000, 3000,  and 4000 Hertz ("relevant frequencies").  The examiner also documented pure tone bone conduction thresholds of 20, 5, 25, 20, and 20 decibels in the right ear, and 20, 5, 25, 20, and 20 decibels in the left ear at the relevant frequencies.  The examiner reported speech recognition scores of 96 percent in the right ear and 100 percent in the left.  The examiner noted that the Veteran's hearing thresholds did not meet the criteria for disability under VA regulations.  During his Board hearing, the Veteran testified that he had not undergone any post-service audiological testing aside from that conducted in connection with his VA examination, and that he had not been prescribed hearing aids.

Congress specifically limits entitlement for service-connected disease or injury      to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a current hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's statement, in his May 2013 notice of disagreement, that his VA examination was inadequate because it failed to consider the impact his hearing loss had on his ability to perform in his job and in his family life.  The Veteran also stated that he found "the results of the exam to be highly suspect given my ongoing difficulties with hearing."  However, the VA examiner conducted an appropriate evaluation of the Veteran pursuant to 38 C.F.R. § 4.85 (2015), as she performed a pure tone audiometry test and a Maryland CNC speech discrimination test.  There is no indication that she was not competent to report     the Veteran's hearing acuity.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Furthermore, the examiner did not reach the question of the effect a hearing loss disability had on the Veteran's functioning because a hearing loss disability was  not shown for VA purposes.

While the Veteran is competent to state that he has difficulty hearing, as a lay person, he is not competent to diagnose a hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Furthermore, as the Veteran has not indicated that his hearing has worsened since the March 2012 VA examination, a remand to ascertain whether he now has a hearing loss disability is also not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In short, the objective medical evidence of record does not establish a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  In the absence 
of a current hearing loss disability, additional discussion concerning nexus or presumptive service connection is not required, and service connection for bilateral hearing loss is denied.

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine where appropriate.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56 (1990).

ORDER

An initial evaluation in excess of 10 percent for a left varicocele, status post surgery with scar, is denied.

The motion to establish clear and unmistakable error in the January 1991 and February 2008 rating decisions that denied service connection for a left varicocele  is denied.

An effective date prior to January 31, 2012 for the grant of service connection for a left varicocele is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


